        Case 20-32437 Document 33 Filed in TXSB on 05/12/20 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                               ENTERED
                                                                                              05/12/2020
IN RE:                                          §
PERMICO MIDSTREAM PARTNERS                      §       CASE NO: 20-32437
HOLDINGS, LLC, et al                            §
                                                §
PERMICO MIDSTREAM PARTNERS                      §       CASE NO: 20-32438
LLC                                             §
                                                §       Jointly Administered Order
        Debtor(s)                               §
                                                §       CHAPTER 11

               ORDER FOR APPOINTMENT OF CHAPTER 11 TRUSTEE

       For the reasons set forth on the record on this date, the Court orders the appointment of a
chapter 11 Trustee.

       SIGNED May 12, 2020.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




1/1
